                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MATTHEW J. KIDDER,                        )
                                          )
                    Petitioner,           )                  8:19CV145
                                          )
             v.                           )
                                          )
STATE OF NEBRASKA,                        )                   ORDER
                                          )
                    Respondent.           )
                                          )


      IT IS ORDERED that Respondent’s Motion to Substitute Respondent (filing
no. 10) is granted. The clerk’s office shall replace the State of Nebraska with Scott R.
Frakes, the Director of the Nebraska Department of Correctional Services, as the
Respondent in this case.

      DATED this 26th day of June, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
